Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-20 are pending.
Drawings
The drawings are objected to because reference characters “402” and “404” in Fig. 4C are misused for bottom layer 408 and middle layer 410. The “402” and “404” have been used to designate both hard mask layer 402 and the dielectric layer 404. Similarly, reference characters “402B-2” and “402B-3” for patterned dielectric layer 404 in Fig. 9A should be 404B-2 and 404B-3. Reference characters for contact holes “1102”, “1106” and “1108” in Fig. 10A should be 1002, 1006 and 1008. Reference characters for contact holes “1102”, “1104”, “1106” and “1108” in Fig. 10B should be 1002, 1004, 1006 and 1008.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method for making a semiconductor device in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 10,566,246 B1 to Wu in combination of US 2015/0228762 A1 to He) substantially teach some of following limitations:
Wu in combination He discloses a method for making a semiconductor device, comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Wu’s Fig. 11, annotated. 
forming a first patterned structure (Wu’s patterned photomask using photolithographic techniques on top of ILD layer 120 in Fig. 11 described in Col. 9, lines 1-7. The Wu’s patterned photomask is similar to teaching of He’s etch mask made of photoresist 30 described in [0048] on dielectric layers 25-20 in Fig. 4B) over an interlayer dielectric (Wu’s 120), wherein the interlayer dielectric (Wu’s 120 before patterned) overlays a first source/drain structure (Wu’s epitaxial S/D layer 114 of N1 in Fig. 11) and a second source/drain structure (Wu’s epitaxial S/D layer 112 of P2), and wherein the first patterned structure (Wu’s patterned photomask similar to He’s 30) extends along a first lateral direction (Wu’s x-direction in Fig. 11, into the drawing page described in Col. 6, lines 26-34) and a vertical projection of the first patterned structure (Wu’s patterned photomask similar to He’s 30) is located between the first and second source/drain structures (Wu’s epitaxial S/D layer 114 of N1 and  112 of P2) along a second lateral direction (Wu’s y-direction in Fig. 11) perpendicular to the first lateral direction (Wu’s x-direction); … and 
forming, …, contact holes (Wu’s opening 126) that expose the first source/drain structure (Wu’s epitaxial S/D layer 114 of N1) and the second source/drain structure (Wu’s epitaxial S/D layer 112 of P2), respectively.  
However, Wu in combination of He does not teach the limitations of “reducing a width of the first patterned structure that extends along the second lateral direction; and forming, based on the first patterned structure having the reduced width, contact holes that expose the first source/drain structure and the second source/drain structure, respectively” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2-9, they are allowed due to their dependencies of claim 1.
Regarding claim 10, similar to claim 1, the claim 10 includes allowable limitations of “trimming the first patterned structure, thereby causing a width of the first patterned structure that extends along the second lateral direction to be reduced; and etching the interlayer dielectric to form contact holes that expose the first source/drain structure and the second source/drain structure, respectively, based on the trimmed first patterned structure such that widths of the contact holes along the second lateral direction are respectively enlarged”. Therefore, the claim 10 is allowed.
Regarding claims 11-17, they are allowed due to their dependencies of claim 10.
Regarding claim 18, similar to claim 1, the claim 18 includes allowable limitations of “reducing a width of the patterned structure that extends along the first lateral direction; and etching the interlayer dielectric to form contact holes that expose the first source/drain structure and the second source/drain structure, respectively, based on the patterned structure having the reduced width such that a distance between respective inner sidewalls of the contact holes, which are separated by the interlayer dielectric, is shrunk”. Therefore, the claim 18 is allowed.
Regarding claims 19-20, they are allowed due to their dependencies of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898